Citation Nr: 9935690	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of jungle rot 
of the feet.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  He served in the South Pacific during World 
War II.  


This matter initially arose before the Board of Veterans' 
Appeals (Board) from a December 1993 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
jungle rot of the feet.  This claim was subsequently remanded 
in a January 1998 Board decision, for evidentiary and due 
process development.  


REMAND

Our January 1998 Remand requested that the veteran be 
scheduled for a podiatry examination, and that the examiner 
comment on whether it was at least as likely as not that the 
veteran's current bilateral foot disorder was related to 
jungle rot manifested during service.  It is also noted that 
the examiner's report should have reflected review of the 
veteran's claims folder, and that further examinations were 
to be scheduled as needed (for example, by a dermatologist).  

As the U.S. Court of Veterans Appeals (Court) made clear in 
Stegall v. West, 11 Vet. App. 268 (1998), the Board is not to 
evaluate a claim when the medical examination on Remand was 
inadequate, and the directives in the Remand were not 
followed.  The Court held that the veteran has a right to 
compliance of the remand orders as a matter of law, and that 
when the remand orders are not complied with, the Board errs 
when it fails to ensure that compliance.  

We must point out that there is a stamped document, dated 
October 1998, indicating that the veteran's August VA feet 
examination was inadequate.  It is also noted that the 
examiner did not indicate that the veteran's claims folder 
had been reviewed, or provide the requested opinion.  There 
is also a subsequent record showing that the RO requested 
that another examination be scheduled in order to fulfill the 
remand requirements.  Although there is an internal VA memo 
showing that the scheduled examinations were canceled due to 
the veteran's failure to report, as the veteran's 
representative points out in the informal hearing 
presentation made on his behalf, it does not appear, from our 
review of the record, that the veteran received notice of 
these examinations.  Thus, although we regret the delay, we 
determine that a 

Remand is necessary in this case pursuant to Stegall, supra.  
We also point out that the veteran's claim is well grounded, 
as determined in our previous decision. 

Additionally, the January 1998 Remand also requested that the 
RO obtain treatment records specified by the veteran.  The 
veteran indicated that he was seen by VAMC Richmond.  We note 
that there is a document that appears to be an internal VA 
memo noting that "No Discharge Summaries [are] on File."  
However, it is not clear whether this document came from VAMC 
Richmond, or what treatment records were sought.  Therefore, 
the RO should again request all of the veteran's treatment 
records from VAMC Richmond.  If a negative reply is received, 
the RO should include documentation thereof with the 
veteran's claims folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine the veteran's 
correct current address and have him 
scheduled for the VA compensation and 
pension examinations requested in the 
previous Remand Decision of January 1998, 
specifically, the podiatry, skin or 
dermatology examination(s).  

2.  The RO should convey the veteran's 
current, correct address to the VAMC 
scheduling the examination(s), and 
associate a copy of the notice sent to 
the veteran informing him of the exact 
date and time of his examination with his 
claims folder.  If this notice is sent by 
the VAMC, the RO should obtain a copy of 
it, and associate it with his claims 
folder.  It is not sufficient to notify 
the veteran that he will be scheduled for 
an examination at some future date.  The 
RO should also inform the veteran of the 
ramifications of failing to report to 
such examinations.

3.  The RO should also again request all 
treatment records from VAMC Richmond.  If 
a negative reply is received, the RO 
should request proper documentation from 
VAMC Richmond, and associate such 
documentation with the veteran's claims 
folder.  

4.  As the Court made clear in Stegall, 
supra, 11 Vet. App. 268 (1998), the Board 
is not to evaluate a claim when the 
directives in the Remand were not 
followed.  The Court held that the 
veteran has a right to compliance of the 
remand orders as a matter of law, and 
that when the remand orders are not 
complied with, the Board errs when it 
fails to ensure that compliance.  The RO 
should therefore ensure that all 
requested action is accomplished.

5.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
conclusions as to the ultimate disposition of this case 
should be drawn.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




